Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPLICANT’S ELECTION
Applicants’ election with traverse of Group I (Claims 1-4, 6-8, and 14-18; drawn to a method of treating a subject) in the reply filed on 03 June 2022 is acknowledged. The Applicant argues there us not a search burden. Examiner notes burden is not a requirement for restrictions made under 35 USC 371.The requirement is still deemed proper and is therefore made FINAL.

Claims 20, 22-24, 30-31, 41 and 43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

        CLAIMS UNDER EXAMINATION 
              Claims 1-4, 6-8, and 14-18 have been examined on their merits.

 PRIORITY
    Provisional Application 62/336376, filed on 13 May 2016, is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 14 recites chronic severe asthma. The term severe is a term of degree. The term “severe” in claim 14 is a relative term which renders the claim indefinite. The term “severe” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As evidenced by the art of record, severe asthma is increasingly recognized as consisting of numerous heterogenous phenotypes (see Rationale section differing by degree of airflow limitation, inflammatory or allergic processes and age at onset (see page 501, right column, first paragraph). Therefore the metes and bounds of severe are unclear. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ayed et al. (Lung resection in children for infectious pulmonary diseases. Pediatr Surg Int (2005) 21: 604–608) as evidenced by NIH. (What Is Bronchiectasis?).

Ayed discloses two patients with Bronchiectasis involvement “in the entire left lung (page 606, left column). The art teaches all patients had been on a regular treatment with agents including mucolytic agents for a period of 8.7 months (same cited section). Because it is used to treat for 8.7 months, it is interpreted to be administered in a  therapeutically effective amount. As evidenced by the NIH, bronchiectasis is a condition characterized by the inability to clear mucus from the airways. Because Ayed teaches the “entire” lung of the patients is affected, at least four segments would have exhibited excess mucus. Therefore Ayed teaches  a method comprising administering a mucolytic agent to a subject that has an airway mucus occlusion in at least four lung segments. Therefore claim 18 is anticipated (claim 18).  Therefore Applicant’s Invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oscarson et al. (Thiosaccharide mucolytic agents. WO2014/153009).
Oscarson et al. teach a method of decreasing mucus elasticity or viscosity in a subject in need thereof comprising administering an effective amount of a thiosaccharide mucolytic agent ([0006]). In embodiments, the lung is specifically contemplated as the target organ. In embodiments, the method include administration of the thiosaccharide mucolytic agent to the lung of a subject in need thereof ([0070]). The subject suffers a condition of the lung including chronic obstructive pulmonary disease (COPD), cystic fibrosis (CF), chronic asthma with airflow obstruction, chronic asthma in which mucus obstruction is found, acute asthma in which mucus plugs are life threatening, bronchiectasis, bronchiolitis, allergic bronchopulmonary aspergillosis, pneumonia, and mechanical ventilator-associated lung injury where mucus pathology is prominent ([0071]).

As set forth above, Oscarson treats the lung of a subject. The subject may have chronic asthma with a mucus obstruction or asthma in which mucus plugs are life threatening. A mucus plug in a lung is interpreted to be a mucus occlusion in at least one lung segment that has been detected. As set forth above, the art teaches administering a mucolytic.

While Oscarson teaches each of the claimed limitations, the art discloses asthma with a mucus obstruction or plug as alterative conditions which may be treated. It would have been obvious to treat asthma with mucus plugs/occlusions. One would have been motivated to do so since Oscarson identifies these conditions as diseases which can be treated by administering a mucolytic. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  In the instant case, one would have expected success since Oscarson identifies these as conditions which can successfully be treated, Therefore claim 1 is rendered obvious as claimed (claim 1). The art teaches a thiol based drug (supra). While the art teaches additional therapies such as bronchodilators, anticholinergics and corticosteroids may be co-administered ([0061]), this is not a requirement. Because this is not a bronchodilator, corticosteroid or anticholinergic, claim 2 is included in this rejection (claim 2). The art teaches a mucus plug (supra). Therefore claim 3 is included in this rejection (claim 3). The art teaches a human subject can be treated ([0059]). Therefore claim 7 is included in this rejection (claim 7). The art treats chronic asthma in which mucus obstruction is found. This is broadly interpreted to be severe. Therefore claim 14 is included in this rejection (claim 14). The art teaches a thiol based drug (supra). Therefore claim 16 is rejected (claim 16). The art teaches administration of a thiosaccharide ([0056] [0064]). Therefore claim 17 is included in this rejection (claim 17). 

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oscarson et al. as applied to claim 1 above, and further in view of Morozov et al. (High-attenuation mucus plugs on MDCT in a child with cystic fibrosis: potential cause and differential diagnosis. Pediatr Radiol (2007) 37:592–595).

Claim 1 is rejected on the grounds set forth above. The teachings of Oscarson are reiterated. While the art detects an airway mucus occlusion in a lung segment of a subject, the art does not teach the use of MDCT to do so.
Morozov teaches the use of MCDT on a subject with  MDCT (see Abstract). The art teaches the most common finding in patients with cystic fibrosis on CT is mucus plugging, a condition rarely seen in children unless a patient has asthma foreign body aspiration, or a viral infection (see page 592, right column, second paragraph). The art teaches using MDCT to observe mucus plugs in the bronchi of a subject (page 592, left column, third paragraph). Morozov believes MDCT might help clinicians manage patients with CF and asthma who are at risk of ABPA and other entities that cause mucus plugging (page 595, right column, second paragraph).

It would have been obvious to use MDCT to detect a mucus plug in a patient with asthma. One would have been motivated to do so since Morozov teaches MDCT can be used to detect mucus plugging. One would have had a reasonable expectation of success since Morozov teaches this technique successfully detects mucus plugs in the bronchi of a subject and suggests using MDCR in patients with asthma. One would have expected similar results since both references are directed to conditions where mucus plugs are formed. Therefore claim 4 is included in this rejection (claim 4).

Therefore Applicant’s Invention is rendered obvious a claimed.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oscarson et al. as applied to claim 1 above, and further in view of in view of  Boser et al. (Fractal Geometry of Airway Remodeling in Human Asthma. Am J Respir Crit Care Med Vol 172. pp 817–823, 2005) as evidenced by Encyclopedia Britannica (the lungs, pages 1-7).

Claim 1 is rejected on the grounds set forth above. The teachings of Oscarson are reiterated.  The art does not teach the mucus occlusion is farther than about 2cm from a diaphragmatic/costal pleura (claim 6). While Oscarson teaches a patient with a mucus occlusion in the lung, the art is silent regarding the location of the occlusion (claim 8).

Boser analyzes the lungs of subjects with asthma (Methods section on page 817). The art teaches the presence of mucous plugs in fatal and non-fatal asthma cases (page 817, right column, third paragraph). A stratified technique was used to sample axial airways to the apical segment of the left upper lobe and the anterior and basal segments of the left lower lobe (page 818, left column, first full paragraph). Sections of airways, ranging from cartilaginous bronchi to terminal bronchioles, were stained with hematoxylin and eosin and PAS/Alcian Blue for mucous substances (same cited section). A typical fatal asthma cast showed architectural remodeling throughout its length; many segments showed marked tapering, irregular constrictions, longitudinal ridges, and surface protrusions (Figure 2D). Truncation of airways due to mucous plugs was a common feature (page 819, right column, first paragraph).

It would have been obvious to treat a subject with an occlusion that is farther than about 2cm from a diaphragmatic/costal pleura. One would have been motivated to treat this segment since Oscarson teaches treating a mucus occlusion in the lung of a patient with asthma and Boser teaches in severe (fatal) asthma, architectural remodeling can be found throughout its length, with many segments showing marked tapering, irregular constrictions, longitudinal ridges, and surface protrusions. Therefore one would expect occlusions to be present throughout the lung. Claim 6 recites a distance farther than “about” 2 cm. The Instant Specification does not disclose the values encompassed by the term “about”. Therefore it is Examiner’s position that treatment of an occlusion at the claimed location would be obvious since Boser teaches changes in segments throughout the length. One would have had a reasonable expectation of success Oscarson teaches the lung can be treated by administration of a mucolytic. One would have expected similar results since both references are directed to mucus occlusions in the lungs of asthmatic patients. Therefore claim 6 is included in this rejection (claim 6).  

It would have been obvious to treat a subject with an occlusion in the apical segment of the upper lobe of the left lung using the method taught by Oscarson. One would have been motivated to treat this segment since Oscarson teaches treating a mucus occlusion in the lung of a patient with asthma and Boser teaches mucous occlusions can be found in the apical segment of the upper lobe of the left lung of a patient with asthma. One would have had a reasonable expectation of success Oscarson teaches the lung can be treated by administration of a mucolytic. One would have expected similar results since both references are directed to mucus occlusions in the lungs of asthmatic patients. Examiner notes claim 8 recites a patient with either 20, 19 or 18 lung segments. As evidenced by Encyclopedia Britannica, the lung lobes are subdivided into smaller units, the pulmonary segments. There are 10 segments in the right lung and, depending on the classification, eight to 10 segments in the left lung. Therefore 20, 19 or 18 segments would be dependent on the classification being used. Therefore claim 8 is included in this rejection (claim 8).

Therefore Applicant’s Invention is rendered obvious as claimed.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oscarson as applied to claim 1 above, and further in view of Papris et al. (Clinical review: Severe asthma. February 2002 Vol 6 No 1 pages 1-15).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. The art teaches treating a subject with chronic asthma with airflow obstruction, chronic asthma in which mucus obstruction is found, acute asthma in which mucus plugs are life threatening. Examiner interprets a life threatening condition to be severe. The art is silent regarding the responsiveness of he subject to bronchodilators or corticosteroids.

Paris teaches bronchial asthma has a wide clinical spectrum ranging from a mild, intermittent disease to one that is severe, persistent, and difficult to treat, which in some instances can also be fatal (page 1, first paragraph). Severe asthma, defined as disease that is unresponsive to current treatment, including systemically administered corticosteroids, is an important subset of asthma and it is estimated that 5–10% of all patients are affected (page 2, left column, third paragraph). The art teaches extensive mucous plugging can be found in fatal asthma (see Table 1, Type 1). Examiner interprets fatal asthma to be severe.

It would have been obvious to try treating asthma that is incompletely responsive to corticosteroids. One would have been motivated to do so since Oscarson teaches treating a mucus occlusion in the lung of a patient with asthma and Papiris teaches mucus plugging in the lungs of patients that are unresponsive to treatment. One would have had a reasonable expectation of success since Oscarson teaches the disclosed mucolytic can be used to treat asthma where mucus occlusions are present. One would have expected similar results since both references are directed to asthma subjects with fatal (hence, severe) disease. Therefore claim 15 is included in this rejection (claim 15).

Therefore Applicant’s Invention is rendered obvious as claimed.

ART OF RECORD:
Wenzel et al. (Asthmatic Granulomatosis: A Novel Disease with Asthmatic and Granulomatous Features. Am J Respir Crit Care Med Vol 186, Iss. 6, pp 501–507, Sep 15, 2012).

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653